Citation Nr: 0034103	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty from May 1961 to February 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to service 
connection for a nervous condition.  The appellant was 
notified of the RO decision and his appellate rights by 
letter dated July 23, 1998.  He expressed disagreement with 
the June 1998 rating decision in a January 1999 written 
statement.   Subsequently, the Board found that the appellate 
process had commenced and that the appellant was entitled to 
a Statement of the Case (SOC) on the issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the Board 
remanded the case to the RO for additional action in July 
2000.

On August 7, 2000, the RO sent an SOC to appellant, along 
with a notice letter informing him that he needed to file a 
formal appeal in order to perfect his appeal.  A VA Form 9 
was included and the appellant was informed of what he needed 
to do in order to complete his appeal, as well as the time 
constraints on the completion of his appeal.  The appellant's 
representative was also provided a copy of the documents sent 
to the appellant on August 7, 2000.  The veteran's 
representative completed and signed a Statement of Accredited 
Representative in Appealed Case on October 11, 2000.  No 
additional statements or submissions pertaining to the 
appellant's service connection claim for a nervous condition 
were received at the RO.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
notice of disagreement (NOD) and the substantive appeal must 
be filed with the activity/office that entered the 
determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

In the present case, it does not appear that the appellant 
filed a timely substantive appeal with regard to the RO's 
June 1998 decision which denied service connection for a 
nervous condition.  Where a veteran's substantive appeal is 
found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).  Furthermore, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has found that for the Board to 
decline jurisdiction without first providing a veteran with 
notice and an opportunity to be heard would violate due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing, this case is REMANDED for the 
following action:

Furnish the appellant a Supplemental 
Statement of the Case (SSOC) on the issue 
of the timeliness of the substantive 
appeal of the June 1998 rating decision 
that denied entitlement to service 
connection for a nervous disorder.  The 
SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.34, 
20.200, 20.202, 20.203, 20.300, 20.302, 
20.303, 20.305).  See 38 C.F.R. §§ 19.29, 
19.31.  Allow an appropriate period of 
time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to fulfill due process 
considerations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


